                                                                                  DISTRICT OF OREGON
                                                                                      FILED
                                                                                       July 12, 2019
                                                                               Clerk, U.S. Bankruptcy Court



    Below is an order of the court.




                                                               _______________________________________
                                                                           THOMAS M. RENN
                                                                         U.S. Bankruptcy Judge




                           UNITED STATES BANKRUPTCY COURT

                                FOR THE DISTRICT OF OREGON

  In re                                               Case No. 19-62049-tmr11

  4 Him Food Group, LLC, an Oregon                    INTERIM ORDER AUTHORIZING USE
  corporation, dba Cosmos Creations,                  OF CASH COLLATERAL AND
                                                      GRANTING ADEQUATE PROTECTION
                                Debtor.

                 This matter came before the Court pursuant to the Motion for Use of Cash

  Collateral on an Interim and Final Basis (Doc. 10) (the “Motion”) , filed by debtor 4 Him Food

  Group, LLC (the “Debtor”). A hearing was held on July 10, 2019, to consider the relief

  requested in the Motion (the “Hearing”).

                 NOW, THEREFORE, for the reasons set forth on the record at the Hearing, it is

  hereby ORDERED:

                 1.     The Debtor is authorized to use Cash Collateral (as defined in the Motion)

  until the Termination Date (as defined below), solely in accordance with the terms of this Order,

  to pay costs and expenses incurred by the Debtor in the ordinary course of its business, including

  administrative expenses, consistent with the budget attached hereto as Exhibit A (the

  “Budget”).

Page 1 of 4 – INTERIM ORDER AUTHORIZING USE OF CASH                              LEONARD LAW GROUP LLC
              COLLATERAL AND GRANTING ADEQUATE                                       1 SW Columbia, Ste. 1010
              PROTECTION                                                               Portland, Oregon 97258
                                                                                              leonard-law.com

                        Case 19-62049-tmr11        Doc 24     Filed 07/12/19
                 2.      The Debtor’s authority to use Cash Collateral is limited to the amounts set
  forth in the Budget; provided, however, that the Debtor may make expenditures in excess of said

  sums in the Budget so long as any variance shall not exceed 15% of any line-item set forth in the
  Budget, tested on a monthly basis. The Debtor may exceed such variances only with the prior
  written consent of the Secured Lenders (as defined in the Motion) or by subsequently entered
  order of this Court.
                 3.      The Debtor shall not borrow money from any person or entity on a
  secured basis without first obtaining authority from the Court and consent from the Secured
  Lenders.
                 4.      The Debtor’s authority to use Cash Collateral, without further order of
  the Court issued after notice and hearing or the written consent of the Secured Lenders, shall
  automatically expire upon the earlier of (a) July 31, 2019, or (b) regardless of whether the Debtor
  has expended the entire amount set forth in the Budget, the failure by the Debtor to comply with
  any provision of this Order (such failure being an “Event of Default”), which failure is not
  remedied within five business days after delivery of notice of such failure by the Secured Lenders
  to the Debtor (the earlier of such dates, the “Termination Date”). Upon the Termination Date,
  the Debtor’s authority to use or spend any further Cash Collateral shall automatically terminate
  unless and until the Debtor obtains the written consent of the Secured Lenders or a further order
  of this Court authorizing such use, issued after notice and an opportunity for a hearing; provided,
  however, that notwithstanding the occurrence of the Termination Date, the Debtor shall be
  authorized to use Cash Collateral to pay those budgeted amounts that have been incurred prior to
  the Termination Date.
                 5.      As adequate protection for any Cash Collateral used by the Debtor, the
  Secured Lenders are hereby granted, pursuant to Sections 361(2) and 363(e) of the Bankruptcy
  Code, perfected liens of the same nature and kind as secured the claims of the Secured Lenders
  on the Petition Date (“Replacement Liens”) to secure an amount of the Secured Lenders’

Page 2 of 4 – INTERIM ORDER AUTHORIZING USE OF CASH                               LEONARD LAW GROUP LLC
              COLLATERAL AND GRANTING ADEQUATE                                        1 SW Columbia, Ste. 1010
              PROTECTION                                                                Portland, Oregon 97258
                                                                                               leonard-law.com

                         Case 19-62049-tmr11        Doc 24     Filed 07/12/19
  prepetition claims, up to the allowed amounts of such prepetition secured claims, equal to the
  extent of any diminution in the value of their prepetition collateral (“Diminution”) by reason of

  the use of Cash Collateral authorized herein. The Replacement Liens shall have the same priority
  as the Secured Lenders’ respective prepetition liens, and shall be subject to the same rights and
  defenses as those prepetition liens. The Replacement Liens shall not improve, nor shall anything
  in this Order be deemed to improve, any Secured Lender’s position or increase the amount of its
  allowed prepetition secured claim.
                 6.      The Replacement Liens shall attach to all property and assets of the
  Debtor and its estate of the same kind or nature as a Secured Lender’s prepetition collateral,
  whether now owned or hereinafter acquired by the Debtor, and all products, proceeds, rents,
  issues or profits thereof; provided, however, the Replacement Liens shall not attach to property
  recoverable or recovered through the exercise of the powers granted under sections 506(c), 544,
  545, 547, 548 and 549 of the Bankruptcy Code.
                 7.      The Replacement Liens shall be in addition to all other security interests
  and liens securing the Secured Lenders’ allowed secured claim in existence on the Petition Date.
  Additionally, nothing in this Order shall abridge or limit the Secured Lenders’ security interest in
  proceeds, products, or profits to the extent provided under section 552 of the Bankruptcy Code.
                 8.      The Replacement Liens hereunder shall at all times be senior to the rights
  of the Debtor and any successor trustee or estate representative in this case or any subsequent
  cases or proceedings under the Bankruptcy Code.
                 9.      The Replacement Liens granted to the Secured Lenders by this Order
  shall be perfected and enforceable by operation of law upon execution and entry of this Order by
  the Court without regard to whether such security interests and liens are perfected under
  applicable non-Bankruptcy law.
                 10.     A final hearing on the Debtor’s Motion for Authority to Use Cash
  Collateral shall be held by the Court in Courtroom 5 of the United States Bankruptcy Court for

Page 3 of 4 – INTERIM ORDER AUTHORIZING USE OF CASH                               LEONARD LAW GROUP LLC
              COLLATERAL AND GRANTING ADEQUATE                                        1 SW Columbia, Ste. 1010
              PROTECTION                                                                Portland, Oregon 97258
                                                                                               leonard-law.com

                        Case 19-62049-tmr11         Doc 24     Filed 07/12/19
  the District of Oregon, 405 E. 8th Ave., Eugene, Oregon 97401, on July 31, 2019 at 1:30 p.m.
  Any objections shall be filed by July 26, 2019.

                 11.     A copy of this Order shall be served pursuant to FRBP 7004 within two (2)
  business days of entry of this Order upon: (a) the Debtor’s 20 largest unsecured creditors; (b)
  any known creditors claiming a security interest in or lien on Cash Collateral; (c) the U.S.
  Trustee; and (d) all persons who have requested notice pursuant to Bankruptcy Rule 2002.

                                                    ###
                  CERTIFICATION OF COMPLIANCE WITH LBR 9021-1(a)(2)

          I certify that I have complied with the requirements of LBR 9021-1(a)(2)(B), to the extent
  that, on July 11, 2019, I circulated copies of the Order to all of the secured parties appearing at the
  July 10, 2019 hearing plus contacts for OnDeck Capital and 2Loris LLC. Each of the parties
  participating at the June 10 hearing affirmatively consented to the form of Order. The other
  parties did not respond.


  PRESENTED BY:

  LEONARD LAW GROUP LLC

    /s/ Timothy A. Solomon
    Timothy A. Solomon, OSB 072573
    Justin D. Leonard, OSB 033736
    Holly C. Hayman, OSB 114146
  Proposed Counsel to Debtor and Debtor in Possession

  cc:    Celtic Capital, c/o Hemar, Rousso & Heald, LLP, Attn: Christopher D. Crowell,
         15910 Ventura Boulevard, 12th Floor, Encino, CA 91436




Page 4 of 4 – INTERIM ORDER AUTHORIZING USE OF CASH                                 LEONARD LAW GROUP LLC
              COLLATERAL AND GRANTING ADEQUATE                                          1 SW Columbia, Ste. 1010
              PROTECTION                                                                  Portland, Oregon 97258
                                                                                                 leonard-law.com

                         Case 19-62049-tmr11         Doc 24      Filed 07/12/19
Interim Cash Collateral Budget
                                                           1               2             3                4            5
                                                          7/6             7/13          7/20             7/27         8/3
CASH FLOWS FROM OPERATING ACTIVITIES
Cash from Customers AR                                    112,335         112,335       220,000          112,335      112,335
Total Collections                                         112,335         112,335       220,000          112,335      112,335

Cash Paid for Operating Expenses:
Purchase of Raw Goods
 Agricor (Grain Millers)                                                                                               19,741
 Agridient                                                                                7,848
 Ciranda
 Columbus Vegetable Oils                                                                                  36,624
 Domino Foods (C&H Sugar)                                                                16,100
 Decopac
 Elite Spice
 Edward & Sons
 FONA International                                                                                        2,124
 Glory Bee                                                                                     317                        528
 Larsen's Creamery                                                                                                      1,293
 Morrison/Nebraska Popcorn                                                                5,313
 Nutrin
 The Food Source                                                                                                       13,000
 TIDES (SW Financial)                                                                                     36,117

Packaging Purchases
 Film Purchases (bags)                                                                                                129,425
 Boxes                                                                                   16,500                         9,100
 Pallets                                                                                  1,400

Payroll/payroll taxes (59 employees)                                      111,000                        111,000
Payroll (prepetition allowed payments)                                      5,621
Benefits
 Pacific Source: Medical, FSA, COBRA Admin                                                                19,988
                  Standard: Life, Vision, Dental                                                           4,660
                          SAIF: Workers Comp                                              3,400
Freight                                                    17,000          17,000        17,000           17,000       17,000
Commissions                                                 3,000           3,000         3,000            3,000        3,000
                            Inside Sales Team               4,580           4,580         4,580            4,580        4,187
Royalties
Sales/Marketing                                             5,500           4,000         5,000           10,500        5,500
Insurance                                                                                 2,694            2,700
Office expenses                                             1,365           1,365         1,365            1,365        1,365
Auto expense                                                  255             255           255              830          255
Production expenses                                           500             500           500              500          500
                                        Aramark                             4,000
                               Industrial Source                            7,000                          5,000
                         WCP Solutions/Western              1,200           1,200         1,200            1,200        1,200
Repairs & Maint                                             1,330           1,330         1,330            1,330        1,330
                                        KS Kems                                             300
                           Oregon Pest Control                                                                  190
Utilities
                                         City of JC                              993
                                 NW Natural Gas                                           1,400            1,273
                           Rocky Mountain PP&L              6,536
                                  COMCAST 9679                                                 364
                                  COMCAST-7798                  670                                                         670
                                  COMCAST-7242                                                                  205
                                  COMCAST-4616              2,005                                                       2,005
                                         VERIZON            1,098                                                       1,098
Quality Assurance & Control                                 1,100           1,100         1,100            1,100        1,100
Rent
Taxes
Fees & licenses                                             1,700           1,700         1,700            1,700        1,700
Contract Labor (overseas)                                                                                  5,000
Professional services                                         -               -             -                -            -
Misc                                                        2,500           2,500         2,500            2,500        2,500



Total Cash Used in Operations                              50,339         167,144        47,688          195,621       43,410


Net Cash Provided by Operating Activities                  61,996         (54,809)      172,312          (83,286)      68,925



Net Increase (Decrease) of Cash                       $    61,996     $    (54,809) $   172,312      $   (83,286) $    68,925
Beginning Cash Position                               $     2,800     $     64,796 $      9,987      $   182,299 $     99,013
Ending Cash Position                                  $    64,796     $      9,987 $    182,299      $    99,013 $    167,938




                                               Case 19-62049-tmr11                                   Doc 24           Filed 07/12/19
